DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 12/14/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

Response to Arguments

Regarding Rejection under 35 U.S.C. 101
Applicant’s arguments with respect to rejections have been fully considered but they are not persuasive.
Applicant argues that claims 1-20 are not directed to an abstract idea, and Applicant respectfully submits that these claims are patent-eligible under 35 U.S.C. §101. Applicant notes that these claims are not directed to any of the subject matter groupings of abstract ideas identified in the Guidelines because:
A. The Claims are not directed to an Abstract Idea
 	Applicant argues that the subject matter of the claims provides detailed improvements to audio sampling rate conversion that “may be incorporated into integrated circuits such as sound processing circuits, or other audio circuitry. In turn, the integrated circuits may be used in audio devices such as headphones, sound bars, 
B. The Claims contain elements that amount to significantly more than an abstract idea. 
	The claims are directed to a practical to a practical application under Step 2A, Prong 2, because the present specification, in paragraph [0004][0040][0041][0060][0068][0070]-[0074], “explains the details of an unconventional technical solution” such that the present application satisfies the second prong of the “sufficient details” test set forth in MPEP Section 2106.05 (a).

However, Examiner respectfully disagrees. The Rejection under 35 U.S.C. §101 is still proper and claims are directed to abstract ideas identified in the Guidelines, because:
A. The Claims are not directed to an Abstract Idea
In applying the framework set out in Alice, and as the first step of the analysis, examiner found Applicant’s Claims 1-20 are directed to a patent-ineligible abstract concept of converting rate of data sample. Claims 1 and 11 recite, in part, processing for performing the steps of selecting a sample index or a sample input and calculating samples and index to output sample. Claim 17 recites, in part, a converter for performing the steps of determining an index error, adjusting data and calculating data to generate an output sample. All the steps of Applicant’s claims 1, 11 and 17 are an abstract concept that could be performed in the human mind with a generic computer, because the Claim is so broadly stated and the list of mathematical operation. The Claims need meaningful limitations that go beyond generally linking the use of an 
Moreover, in independent Claim 1, the mere recitation of “circuit” is akin to adding the words ‘apply it’ with a device/computer in conjunction with the abstract idea. Such limitations are not enough to add significantly more to the method of analyzing and generating response, which represent human activities. Considering all the limitations in combination, the claimed additional computer elements do not show any inventive concept in applying the mathematical operations, such as improving the performance of a computer or any other technology. The steps describe nothing more than a computer’s basic function of numerical calculation, and do not meaningfully limit the performance of the analyzing. Even though the disclosed invention is described in the background as improving computer technology, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount of significantly more than the abstract idea itself.
B. the Claims contain elements that amount to significantly more than an abstract idea. 
In response to applicant's argument that the claims are directed to a practical application, it is noted that the features upon which applicant relies (i.e., “explains the details of an unconventional technical solution” such that the present application satisfies the second prong of the “sufficient details”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 

Regarding Rejection under 35 U.S.C. 103
Applicant’s arguments with respect to rejections have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-18 are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The Supreme Court has long held that “[l]aws of nature, natural phenomena, and abstract ideas are not patentable.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014) (quoting Assoc. for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116 (2013) (internal quotation marks omitted)). The “abstract ideas” category embodies the longstanding rule that an idea, by itself, is not patentable. Alice Corp., 134S. Ct. at 2355 (quoting Gottschalk v. Benson, 409 U.S. 63, 67 (1972).
Alice, the Supreme Court sets forth an analytical “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas [or mental processes[1]] from those that claim patent-eligible applications of those concepts.”  Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–97 (2012)).  The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.”  Id.  If the claims are directed to a patent-ineligible concept, the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.”  Id. (quoting Mayo, 132 S. Ct. at 1298, 1297).  In other words, the second step is to “search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself’”.  Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294).  The prohibition against patenting an abstract idea “‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant post-solution activity.’”  Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation omitted).
In applying the framework set out in Alice, and as the first step of the analysis, examiner found Applicant’s Claims 1-20 are directed to a patent-ineligible abstract concept of converting rate of data sample. Claims 1 and 11 recite, in part, processing for performing the steps of selecting a sample index or a sample input and calculating samples and index to output sample. Claim 17 recites, in part, a converter for performing the steps of determining an index error, adjusting data and calculating data to generate an output sample. All the steps of Applicant’s claims 1, 11 and 17 are an abstract concept that could be performed in the human mind with a generic computer, because the Claim is so broadly stated and the list of mathematical operation. The Claims need meaningful limitations that go beyond generally linking the use of an abstract idea to a particular technological environment.  As is, the steps of independent Claim and their respective dependent Claims can be performed by a human being. Therefore, the steps are all abstract and the Claim as a whole is abstract. CyberSource Corp. 654 F.3d at 1372.  “[M]ental processes–or processes of human thinking–standing alone are not patentable even if they have practical application.”  See also Electric Power Group, (December 2016 Update, Interim Eligibility Guidance Quick Reference Sheet Identifying Abstract Ideas), "collecting information, analyzing it, and displaying certain results of the collection and analysis", and Int. Ventures v. Cap One Bank, 850 F.3d 1332, (Fed Cir. 2017) “[T]ailoring content based on information about the user”.
For the second step of the Alice analysis, we find Applicant's claim 1, 11, and 17 does not have any additional limitations that are sufficient to amount to significantly more than the judicial exception. 
Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-exclusive examples:
Improvements to another technology or technical field
Improvements to the functioning of the computer itself
Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry
In this case, there is no recited improvement to another technical field, and no improvement to the computer itself is claimed. Only a generic computer is required to perform the limitations recited in the claims. 
In independent Claim 1, the mere recitation of “circuit” is akin to adding the words ‘apply it’ with a device/computer in conjunction with the abstract idea. Such limitations are not enough to add significantly more to the method of analyzing and generating response, which represent human activities. Considering all the limitations in combination, the claimed additional computer elements do not show any inventive concept in applying the mathematical operations, such as improving the performance of a computer or any other technology. The steps describe nothing more than a computer’s basic function of numerical calculation, and do not meaningfully limit the performance of the analyzing. Even though the disclosed invention is described in the background as improving computer technology, the claim provides no meaningful 
Dependent claims 2-10, 12-16 and 18-20 are also directed to processes which manipulate data which are processes which can be performed by a human and implemented by a generic computer. Accordingly, the limitations of the Claim, whether considered individually or as an ordered combination, are not sufficient. Moreover, the dependent claims inherit the deficiency. As such, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 1 - 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933.  The examiner can normally be reached on 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] See Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”).  (Emphasis added).